DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13-21, 23-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddick (US 6,616,542) in view of Fellars (US 2015/0139742).
As to claim 1, Reddick discloses an artificial turf system comprising:
at least one flexible border member 40 comprising an upstanding edge portion 42 and a flange member 46 extending horizontally from a lower portion of said upstanding edge portion, wherein a surface of said upstanding edge portion is capable of being penetrated by a first fastener for securing the flexible border member to a covering layer 
	Reddick does not disclose wherein the artificial turf layer is secured to said upstanding edge portion of said flexible border member by said first fastener.  Fellars discloses that an artificial turf layer 30 may be secured to an upstanding edge portion 92 by fasteners such as nails or screws (see para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure an artificial turf layer to an upstanding edge member with a fastener as disclosed by Fellars, since doing so provides the expected benefit of attaching and securing an artificial turf layer to an edging/border type member.   Furthermore, a plurality of fasteners may be used by Reddick depending upon the length of the border.   Also, such fasteners first, second may be used for both securing the artificial turf and securing to the underlying surface.
	
As to claim 2, Reddick discloses wherein said flange member 46 includes at least one hole 53 configured to receive said fastener 54.
As to claim 3, Reddick discloses (see figure 4) wherein said flexible border member comprises a plurality of spaced apart flange member elements 46 extending horizontally from a lower portion of said upstanding edge portion of said flexible border member.
As to claim 4, Reddick discloses (see figure 4) wherein each of said plurality of spaced apart flange member elements 46 includes at least one hole 53 configured to receive said fastener 54.
As to claim 5, Reddick discloses an infill material 22 selected from the group consisting of clay, dirt, gravel, pebble, rock, sand, stone and combinations thereof.
As to claim 6, Reddick discloses wherein said infill material 22 is sand.
As to claim 7, Reddick discloses (see figure 4) wherein said flexible border member 40 comprises a first opposite end including an inlet (space/cut-out under 50) configured to interlock with an adjacent flexible border member, and wherein said flexible border member comprises a second opposite end including a protrusion 50 configured to interlock with the inlet of another adjacent border member.
As to claim 9, Reddick discloses wherein said surface system comprising a plurality of fasteners 54 selected from the group consisting of a nails, pins and rods.
As to claim 10, Reddick discloses a plurality of connectable tile members 32 configured to form a base for containing said infill material.
13.    As to claim 13, Reddick discloses an surface system installed on an underlying surface comprising:
a flexible outer border member 40 comprising an upstanding edge portion 42 and a flange member 46 extending horizontally from a lower portion of said upstanding edge portion, wherein a surface of said upstanding edge portion is capable of being penetrated by fastener 54;
at least one second fastener 54 passed through said flange member 46 to secure the flexible outer border member to said underlying surface, wherein the secured flexible outer border defines a perimeter about an area;


wherein said covering layer 56 is positioned over the infill material and secured to said upstanding edge portion of said flexible outer border member.
	Reddick does not disclose at least one first fastener passed through said upstanding edge portion to secure the flexible outer border member to a covering layer.  Fellars discloses that an artificial turf layer 30 may be secured to an upstanding edge portion 92 by fasteners such as nails or screws (see para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure an artificial turf layer to an upstanding edge member with a fastener as disclosed by Fellars, since doing so provides the expected benefit of attaching and securing an artificial turf layer to an edging/border type member.   Furthermore, a plurality of fasteners may be used by Reddick depending upon the length of the border.   Also, such fasteners first, second may be used for both securing the artificial turf and securing to the underlying surface.
As to claim 14, Reddick discloses wherein said flange member 46 includes at least one hole 53 configured to receive said fastener 54.
As to claim 15, Reddick discloses (see figure 4) wherein said flexible border member 40 comprises a plurality of spaced apart flange member elements 46 extending horizontally from a lower portion of said upstanding edge portion of said flexible border member.
As to claim 16, Reddick discloses (see figure 4) wherein each of said plurality of spaced apart flange member elements 46 includes at least one hole 53 configured to receive said fastener 54.
As to claim 17, Reddick discloses wherein said infill material 22 is selected from the group consisting of clay, dirt, gravel, pebble, rock, sand, stone and combinations thereof.
As to claim 18, Reddick discloses wherein said infill material 22 is sand.
As to claim 19, Reddick discloses wherein said covering layer 56 is selected from the group consisting of artificial turf, natural turf, carpet, and laminate flooring.
As to claim 20, Reddick discloses wherein said covering layer 56 comprises artificial turf.
As to claim 21, Reddick discloses (see figure 4) wherein said flexible border member 40 comprises a first opposite end including an inlet (space/cut-out under 50) configured to interlock with an adjacent flexible border member, and wherein said flexible border member comprises a second opposite end including a protrusion 50 configured to interlock with the inlet of another adjacent border member.
As to claim 23, Reddick discloses (see figure 4) wherein said flexible border member comprises a plurality of spaced apart flange members 46 extending horizontally from a lower portion of said upstanding edge portion.
As to claim 24, Reddick discloses wherein said fastener 54 is selected from the group consisting of a nails, pins and rods.
As to claim 25, Reddick discloses a plurality of connectable tile members 32 configured to form a base for containing said infill material.

a flexible outer border member 40 comprising an upstanding edge portion 42 and a flange member 46 extending horizontally from a lower portion of said upstanding edge portion, wherein a surface of said upstanding edge portion 42 is capable of being penetrated by a first fastener 54 and said flange member 46 includes at least one hole 53 configured to receive a second fastener 54;
a fastener 54 passed through said hole 53 of said flange member 46 to secure the flexible outer border member to an underlying surface, wherein the secured flexible outer border defines a perimeter of said artificial turf system;
an infill material 22 located within said perimeter defined by said flexible outer border member; and
a covering layer 56 comprising an artificial turf layer 58 positioned over the infill material.
Reddick does not disclose the artificial turf layer being secured to said upstanding edge portion of said flexible outer border member by said first fastener. Reddick does not disclose at least one first fastener passed through said upstanding edge portion to secure the flexible outer border member to a covering layer.  Fellars discloses that an artificial turf layer 30 may be secured to an upstanding edge portion 92 by fasteners such as nails or screws (see para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure an artificial turf layer to an upstanding edge member with a fastener as disclosed by Fellars, since doing so provides the expected benefit of attaching and securing an .
Response to Arguments
29.	Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive. 
30.      In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that since Reddick discloses securing the artificial turf layer by backfill and sod, that there is no motivation to modify Reddick with the fastener of Fellars.  The provision of a fastener as taught by Fellars would provide a redundancy factor to ensure the artificial turf is secured.  Since, for example, the backfill or sod may become disturbed, then the fastener ensures attachment of the artificial turf.

Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris et al (US 2005/0048225) discloses securing of an artificial turf layer 43 to a border type member 150 using fasteners (see para [0036]). 
31.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL